Exhibit 10.1

 

EXECUTION VERSION

 

GOLDMAN SACHS BANK USA
200 West Street
New York, New York  10282-2198

 

PERSONAL AND CONFIDENTIAL

 

July 18, 2014

 

Steel Dynamics, Inc.
7575 West Jefferson Blvd.
Fort Wayne, IN 46804

 

Attention:  Theresa Wagler

 

Project Yankee
Commitment Letter
$1,000,000,000 Senior Unsecured Bridge Facilities

 

Ladies and Gentlemen:

 

Goldman Sachs Bank USA (“Goldman Sachs”) is pleased to confirm the arrangements
under which it (i) is exclusively authorized by Steel Dynamics, Inc. (the
“Borrower”) to act as lead left arranger, bookrunner and syndication agent in
connection with, (ii) is exclusively authorized by the Borrower to act as
administrative agent in connection with, and (iii) commits to provide the
financing for certain transactions described herein, in each case on the terms
and subject to the conditions set forth in this letter and the attached
Annexes A, B and C hereto (collectively, this “Commitment Letter”).

 

You have informed us that the Borrower intends to acquire (the “Acquisition”)
Severstal Columbus, LLC (together with its subsidiaries, the “Acquired
Business”) from Severstal Columbus Holdings, LLC (the “Seller”).  You have also
informed us that the Acquisition and related working capital requirements of the
Borrower and the Acquired Business after consummation of the Acquisition will be
financed from the following sources:

 

·                  the issuance by the Borrower of $500.0 million of seven-year
high yield securities and $500.0 million of ten-year high yield securities
(collectively, the “Notes”) pursuant to registered public offerings or Rule 144A
or other private placements (the “Notes Offering”) or, in the event some or all
of the Notes are unable to be issued at the time the Acquisition is consummated,
borrowings by the Borrower of tranche A senior unsecured bridge loans in an
aggregate principal amount of $500.0 million (the “Tranche A Bridge Loans”) and
tranche B senior unsecured bridge loans in an aggregate principal amount of
$500.0 million (the “Tranche B Bridge Loans” and together with the Tranche A
Bridge Loans, the “Bridge Loans”), in each case, less the gross proceeds from
the sale of Notes or other Permanent Debt (as defined in the Fee Letter) issued
prior to that time (the “Bridge Facilities”) having the terms set forth on
Annex B; and

 

·                  (i) a cash contribution by the Borrower from cash on hand
toward the purchase price with respect to the Acquired Business in an amount not
less than $300.0 million (the “Equity Contribution”) and (ii) drawings under the
Borrower’s existing revolving credit facility pursuant to the Existing

 

--------------------------------------------------------------------------------


 

Credit Agreement (as defined in Annex B) (the “Existing Revolving Facility”),
and with respect to the Acquisition, in an amount up to $400.0 million.

 

1.                                      Commitment; Titles and Roles.

 

Goldman Sachs is pleased to confirm its agreement to act, and you hereby appoint
Goldman Sachs to act, as lead left arranger, bookrunner and syndication agent in
connection with the Bridge Facilities.  Goldman Sachs is pleased to confirm its
agreement to act, and you hereby appoint Goldman Sachs to act, as administrative
agent (the “Administrative Agent”) for the Bridge Facilities.  Goldman Sachs is
pleased to commit to provide the Borrower the full $1,000.0 million of the
Bridge Loans, on the terms and subject to the conditions contained in this
Commitment Letter and the Fee Letter (referred to below).  Our fees for our
commitment and for services related to the Bridge Facilities are set forth in a
separate fee letter (the “Fee Letter”) entered into by the Borrower and Goldman
Sachs on the date hereof.

 

2.                                      Conditions Precedent.

 

Goldman Sachs’ commitments and agreements are subject to there not having
occurred, since December 31, 2013 (the date of the most recent audited financial
statements for the Acquired Business furnished by the Borrower to Goldman
Sachs), any event that has resulted in or could reasonably be expected to result
in a Company Material Adverse Effect (as hereinafter defined).  As used herein,
“Company Material Adverse Effect” means any change, effect, event, circumstance,
condition, occurrence, state of facts or development that individually or in the
aggregate, is materially adverse to the business, assets, financial condition or
results of operations of the Acquired Business, taken as a whole; provided,
however, that none of the following shall be deemed (either alone or in
combination) to constitute, and none of the following shall be taken into
account in determining whether there has been, a Company Material Adverse
Effect: (i) any adverse change attributable to the execution of the Acquisition
Agreement, the disclosure or consummation of the transactions contemplated by
the Acquisition Agreement, the taking of any action contemplated thereby or the
identity of the Borrower, other than with respect to any matters contemplated by
Section 2.04(c) of the Acquisition Agreement, (ii) changes in, or effects
arising from or relating to, general business or economic conditions affecting
the industry in which the Acquired Business operates, (iii) changes in, or
effects arising from or relating to, national or international political or
social conditions, (iv) changes in, or effects arising from or relating to,
financial, banking, or securities markets, (v) changes in, or effects arising
from or relating to changes in GAAP or Laws, (vi) changes or effects arising
from or relating to any seasonal fluctuations in the business, (vii) any
failure, in and of itself, of the Acquired Business to achieve any projections,
forecasts, estimates, plans, predictions, performance metrics or operating
statistics (but the event, circumstance or change underlying such failures shall
not be excluded), or (vi) any action or inaction by the Borrower; provided,
however, that any such adverse effect described in the preceding clauses
(ii) through (vi) shall be excluded only to the extent that such adverse effect
does not disproportionately adversely affect the Acquired Business, taken as a
whole, relative to other Persons engaged in the industries in which the Acquired
Business operates.  Capitalized terms used in the previous sentence and not
otherwise defined herein shall have the respective meanings ascribed thereto in
the Acquisition Agreement.  Goldman Sachs’ commitments and agreements are also
subject to the execution and delivery of appropriate definitive loan documents
relating to the Bridge Facilities including, without limitation, (a) a bridge
loan agreement, (b) guarantees, (c) opinions of counsel and (d) other related
definitive documents (collectively, the “Loan Documents”) that are substantially
consistent with the terms set forth in this Commitment Letter and are otherwise
reasonably acceptable to Goldman Sachs and you.  In addition, Goldman Sachs’
commitments are conditioned upon and made subject to the Borrower having engaged
one or more investment and/or commercial banks satisfactory to Goldman Sachs
(collectively, the “Financial Institution”) on terms and conditions satisfactory
to Goldman Sachs, as required under the terms of, and for the purposes set forth
in, the Fee Letter.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding anything in this Commitment Letter to the contrary, (a) (i) the
only representations relating to the Acquired Business the accuracy of which
will be a condition to the availability of the Bridge Facilities on the Closing
Date will be the representations made by or with respect to the Acquired
Business in the Acquisition Agreement (as defined in Annex C) as are material to
the interests of the Lenders (as defined in Annex B) and Goldman Sachs (but only
to the extent that the Borrower or its affiliates have the right not to
consummate the Acquisition, or to terminate their obligations (or otherwise do
not have an obligation to close), under the Acquisition Agreement as a result of
a failure of such representations in the Acquisition Agreement to be true and
correct) (the “Acquisition Agreement Representations”) and (ii) the only
representations relating to the Borrower the accuracy of which will be a
condition to the availability of the Bridge Facilities on the Closing Date will
be the Specified Representations (as defined below), and (b) the terms of the
documentation for the Bridge Facilities will be such that they do not impair the
availability of the Bridge Facilities on the Closing Date if the conditions set
forth herein and in Annex C hereto are satisfied.  Each of the parties hereto
agrees that this Commitment Letter is a binding and enforceable agreement with
respect to the subject matter contained herein (subject to the terms and
conditions set forth herein) and to negotiate in good faith the documentation
for the Bridge Facilities consistent with this Commitment Letter.  As used
herein, “Specified Representations” means representations relating to
incorporation or formation; organizational power and authority to enter into the
documentation relating to the Bridge Facilities; due execution, delivery and
enforceability of such documentation; solvency; no conflicts with material laws,
charter documents or any agreement governing indebtedness of the Borrower in an
aggregate principal amount greater than $50.0 million (including the Existing
Credit Agreement, the Notes (if any) and the indentures governing the Borrower’s
existing debt securities); Federal Reserve margin regulations; the Investment
Company Act; OFAC and FCPA (with respect to the proceeds of the Bridge
Facilities only); the PATRIOT Act and other anti-terrorism laws; and status of
the Bridge Facilities and the Guarantees (as defined in Annex B) as senior debt.

 

3.                                      Syndication.

 

Goldman Sachs intends and reserves the right to syndicate the committed Bridge
Facilities to the Lenders.  Goldman Sachs will select the Lenders after
consultation with the Borrower.  Goldman Sachs will lead the syndication,
including determining the timing of all offers to potential Lenders, any title
of agent or similar designations or roles awarded to any Lender and the
acceptance of commitments, the amounts offered and the compensation provided to
each Lender from the amounts to be paid to Goldman Sachs pursuant to the terms
of this Commitment Letter and the Fee Letter.  Goldman Sachs will determine the
final commitment allocations and will notify the Borrower of such
determinations.  The Borrower agrees to use all commercially reasonable efforts
to ensure that Goldman Sachs’ syndication efforts benefit from the existing
lending relationships of the Borrower, the Acquired Business and their
respective subsidiaries.  To facilitate an orderly and successful syndication of
the Bridge Facilities, you agree that, until the earlier of the termination of
the syndication as determined by Goldman Sachs (including as a result of the
issuance of permanent debt securities in an amount not less than $1,000.0
million) and 90 days following the date of initial funding under the Bridge
Facilities, the Borrower will not syndicate or issue, attempt to syndicate or
issue, announce or authorize the announcement of the syndication or issuance of,
or engage in discussions concerning the syndication or issuance of, any debt
facility or any debt or equity security of the Borrower or any of its
subsidiaries or affiliates (other than (i) the Bridge Facilities, (ii) the Notes
(or other Permanent Debt (as defined in the Fee Letter)), (iii) other
indebtedness contemplated hereby to remain outstanding after the Closing Date
and (iv) replacements, extensions and renewals of (x) the Existing Credit
Agreement in an amount not to exceed the aggregate principal amount outstanding,
together with all commitments thereunder, on the date hereof and (y) other
existing indebtedness that matures within one year of the date hereof, capital
lease, purchase money and equipment financings in the ordinary course and any
other indebtedness permitted to be existing or be incurred or outstanding
without any consent from you or your affiliates under the Acquisition Agreement

 

3

--------------------------------------------------------------------------------


 

as in effect on the date hereof), including any renewals or refinancings of any
existing debt facility or debt security (other than as set forth in clauses
(i) through (iv) above), without the prior written consent of Goldman Sachs.

 

The Borrower agrees to cooperate with Goldman Sachs and agrees to use
commercially reasonable efforts to obtain contractual undertakings from the
Seller to cooperate with Goldman Sachs, in connection with (i) the preparation
by the Borrower of one or more information packages for each of the Bridge
Facilities regarding the business, operations, financial projections and
prospects of the Borrower and the Acquired Business (collectively, the
“Confidential Information Memorandum”) including, without limitation, all
information relating to the transactions contemplated hereunder prepared by or
on behalf of the Borrower or the Acquired Business deemed reasonably necessary
by Goldman Sachs to complete the syndication of the Bridge Facilities including,
without limitation, obtaining or maintaining, as applicable, (a) a public
corporate family rating from Moody’s Investor Services, Inc. (“Moody’s”), (b) a
public corporate credit rating from Standard & Poor’s Ratings Group, a division
of The McGraw Hill Corporation (“S&P”)) and (c) a public credit rating for each
of the Bridge Facilities and the Notes from each of Moody’s and S&P prior to the
launch of general syndication, and (ii) the presentation of one or more
information packages for each of the Bridge Facilities acceptable in format and
content to Goldman Sachs (collectively, the “Lender Presentation”) in meetings
and other communications with prospective Lenders or agents in connection with
the syndication of the Bridge Facilities (including, without limitation, direct
contact between senior management and representatives, with appropriate
seniority and expertise, of the Borrower, the Seller and the Acquired Business
with prospective Lenders and participation of such persons in meetings).  The
Borrower further agrees that Goldman Sachs shall have been afforded a period of
at least 10 consecutive business days following the launch of the general
syndication of the Bridge Facilities to syndicate the Bridge Facilities prior to
the Closing Date; provided, that such period shall (i) either conclude prior to
August 16, 2014 or commence after September 1, 2014, (ii) either conclude prior
to December 19, 2014 or commence after January 4, 2015, and (iii) exclude
November 26, 2014 through and including November 30, 2014.  The Borrower will be
solely responsible for the contents of any such Confidential Information
Memorandum and Lender Presentation and all other information, documentation or
materials delivered to Goldman Sachs in connection therewith (collectively, the
“Information”) and acknowledges that Goldman Sachs will be using and relying
upon the Information without independent verification thereof.  The Borrower
agrees that Information regarding the Bridge Facilities and Information provided
by the Borrower, the Seller, the Acquired Business or their respective
representatives to Goldman Sachs in connection with the Bridge Facilities
(including, without limitation, draft and execution versions of the Loan
Documents, the Confidential Information Memorandum, the Lender Presentation,
publicly filed financial statements, and draft or final offering materials
relating to contemporaneous or prior securities issuances by the Borrower) may
be disseminated to potential Lenders and other persons through one or more
internet sites (including an IntraLinks, SyndTrak or other electronic workspace
(the “Platform”)) created for purposes of syndicating the Bridge Facilities or
otherwise, in accordance with Goldman Sachs’ standard syndication practices, and
you acknowledge that neither Goldman Sachs nor any of its affiliates will be
responsible or liable to you or any other person or entity for damages arising
from the use by others of any Information or other materials obtained on the
Platform.

 

It is understood that in connection with your assistance described above, you
will provide, and cause all other applicable persons to provide, customary
authorization letters to Goldman Sachs authorizing the distribution of the
Information to prospective Lenders.  The Borrower acknowledges that certain of
the Lenders may be “public side” Lenders (i.e. Lenders that do not wish to
receive Private-Side Information (as defined below)) (each, a “Public Lender”;
and Lenders who are not Public Lenders being referred to herein as “Private
Lenders”).  At the request of Goldman Sachs, the Borrower agrees to prepare an
additional version of the Confidential Information Memorandum and the Lender
Presentation to be used by Public Lenders containing a representation that such
Information does not contain Private-Side

 

4

--------------------------------------------------------------------------------


 

Information.  “Private-Side Information” means material non-public information
(for purposes of United States federal, state or other applicable securities
laws) concerning the Borrower, the Acquired Business or their respective
subsidiaries or any of their respective securities; and “Public-Side
Information” means any information that is not Private-Side Information.  The
information to be included in the additional version of the Confidential
Information Memorandum and the Lender Presentation will be substantially
consistent with the information included in any offering memorandum for the
offering for the Notes.  In addition, the Borrower will clearly designate as
such all Information provided to Goldman Sachs by or on behalf of the Borrower
or the Acquired Business which contains exclusively Public-Side Information. 
The Borrower acknowledges and agrees that the following documents may be
distributed to all Lenders (including Public Lenders): (a) drafts and final
versions of the Loan Documents; (b) term sheets and notification of changes in
the terms of the Bridge Facilities and (c) administrative materials prepared by
Goldman Sachs for prospective Lenders (such as a lender meeting invitation,
allocations and funding and closing memoranda).

 

It is further understood and agreed that the results of Goldman Sachs’ general
syndication efforts with respect to the Bridge Facilities shall not reduce,
limit or otherwise negatively impact Goldman Sachs’ commitment to fund the
Bridge Facilities in accordance with Section 1 hereof.

 

4.                                      Information.

 

The Borrower represents and covenants that (i) all Information (other than
financial projections) provided directly or indirectly to Goldman Sachs or the
Lenders in connection with the transactions contemplated hereunder by the
Borrower concerning the Borrower or the Acquired Business is and will be, when
taken as a whole, complete and correct in all material respects (it being
understood that prior to the Acquisition, with respect to the Acquired Business
and its representatives, such representations may be to the best of the
Borrower’s knowledge) and does not and will not contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements contained therein not misleading and (ii) the financial projections
that have been or will be made available to Goldman Sachs or the Lenders by or
on behalf of the Seller, the Acquired Business or the Borrower have been and
will be prepared in good faith based upon assumptions that are believed by the
preparer thereof to be reasonable at the time such financial projections are
furnished to Goldman Sachs or the Lenders, it being understood and agreed that
financial projections are not a guarantee of financial performance and actual
results may differ from financial projections and such differences may be
material.  You agree that if at any time prior to the later of (i) the Closing
Date and (ii) the termination of the syndication of the Bridge Facilities as
determined by Goldman Sachs, any of the representations in the preceding
sentence would be incorrect in any material respect if the Information and
financial projections were being furnished, and such representations were being
made, at such time, then you will promptly supplement, or cause to be
supplemented, the Information and financial projections so that such
representations will be correct in all material respects under those
circumstances.  In arranging and syndicating the Bridge Facilities, we will be
entitled to use and rely on the Information and the financial projections
without responsibility for independent verification thereof.  We will have no
obligation to conduct any independent evaluation or appraisal of the assets or
liabilities of the Borrower, the Seller, the Acquired Business or any other
party or to advise or opine on any related solvency issues.

 

5.                                      Indemnification and Related Matters.

 

In connection with arrangements such as this, it is our firm’s policy to receive
indemnification.  The Borrower agrees to the provisions with respect to our
indemnity and other matters set forth in Annex A, which is incorporated by
reference into this Commitment Letter.

 

5

--------------------------------------------------------------------------------


 

6.                                      Assignments.

 

This Commitment Letter may not be assigned by you (other than to a wholly owned
subsidiary formed by you for the purpose of consummating the Acquisition)
without the prior written consent of Goldman Sachs (and any purported assignment
without such consent will be null and void), is intended to be solely for the
benefit of Goldman Sachs and the other parties hereto and, except as set forth
in Annex A hereto, is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto.  Goldman Sachs may
assign its commitments and agreements in respect of the Bridge Facilities
hereunder, in whole or in part, to any of its affiliates and, as provided above,
to any Lender prior to the Closing Date; provided that, notwithstanding the
foregoing or anything else to the contrary contained herein (a) Goldman Sachs
shall not be relieved or novated from its obligations hereunder (including its
obligation to fund the Bridge Facilities on the Closing Date) in connection with
any syndication, assignment or participation of the Bridge Facilities, including
its commitments in respect thereof, until the initial funding of the Bridge
Facilities on the Closing Date, (b) no assignment or novation shall become
effective with respect to all or any portion of Goldman Sachs’ commitments in
respect of the Bridge Facilities until the initial funding of the Bridge
Facilities on the Closing Date, (c) Goldman Sachs shall retain exclusive control
over all rights and obligations with respect to its commitments in respect of
the Bridge Facilities, including all rights with respect to consents,
modifications, supplements and amendments, until the Closing Date has occurred
and (d) Goldman Sachs may assign or participate out its commitments hereunder,
in whole or in part, to any of its affiliates under common control.  Neither
this Commitment Letter nor the Fee Letter may be amended or any term or
provision hereof or thereof waived or otherwise modified except by an instrument
in writing signed by each of the parties hereto or thereto, as applicable, and
any term or provision hereof or thereof may be amended or waived only by a
written agreement executed and delivered by all parties hereto or thereto.

 

7.                                      Confidentiality.

 

Please note that this Commitment Letter, the Fee Letter and any written
communications provided by, or oral discussions with, Goldman Sachs in
connection with this arrangement are exclusively for the information of the
Borrower and may not be disclosed by you to any third party or circulated or
referred to publicly without our prior written consent except, after providing
written notice to Goldman Sachs, pursuant to a subpoena or order issued by a
court of competent jurisdiction or by a judicial, administrative or legislative
body or committee; provided that we hereby consent to your disclosure of
(i) this Commitment Letter, the Fee Letter and such communications and
discussions to the Borrower’s officers, directors, agents and advisors who are
directly involved in the consideration of the Bridge Facilities and who have
been informed by you of the confidential nature of such advice and this
Commitment Letter and the Fee Letter and who have agreed to treat such
information confidentially, (ii) this Commitment Letter or the information
contained herein (but not the Fee Letter or the information contained therein)
to the Acquired Business and the Seller to the extent you notify such persons of
their obligations to keep such material confidential, and to the Acquired
Business’s and the Seller’s respective officers, directors, agents and advisors
who are directly involved in the consideration of the Bridge Facilities to the
extent such persons agree to hold the same in confidence (provided that any
disclosure of the Fee Letter or its terms or substance to the Seller, the
Acquired Business or their respective officers, directors, agents and advisors
shall be redacted in a manner satisfactory to Goldman Sachs), (iii) this
Commitment Letter and the Fee Letter as required by applicable law or compulsory
legal process (in which case you agree to inform us promptly thereof), (iv) the
information contained in Annex B, in any prospectus or other offering memorandum
relating to the Notes, and (v) the information contained in Annex B to Moody’s
and S&P; provided that such information is supplied to Moody’s and S&P only on a
confidential basis after consultation with Goldman Sachs.

 

6

--------------------------------------------------------------------------------


 

8.                                      Absence of Fiduciary Relationship;
Affiliates; Etc.

 

As you know, Goldman Sachs (together with its affiliates, “GS”) is a full
service financial institution engaged, either directly or through its
affiliates, in a broad array of activities, including commercial and investment
banking, financial advisory, market making and trading, investment management
(both public and private investing), investment research, principal investment,
financial planning, benefits counseling, risk management, hedging, financing,
brokerage and other financial and non-financial activities and services
globally.  In the ordinary course of their various business activities, GS and
funds or other entities in which GS invests or with which they co-invest, may at
any time purchase, sell, hold or vote long or short positions and investments in
securities, derivatives, loans, commodities, currencies, credit default swaps
and other financial instruments for their own account and for the accounts of
their customers.  In addition, GS may at any time communicate independent
recommendations and/or publish or express independent research views in respect
of such assets, securities or instruments.  Any of the aforementioned activities
may involve or relate to assets, securities and/or instruments of the Borrower,
the Acquired Business and/or other entities and persons which may (i) be
involved in transactions arising from or relating to the arrangement
contemplated by this Commitment Letter or (ii) have other relationships with the
Borrower or its affiliates.  In addition, GS may provide investment banking,
commercial banking, underwriting and financial advisory services to such other
entities and persons.  The arrangement contemplated by this Commitment Letter
may have a direct or indirect impact on the investments, securities or
instruments referred to in this paragraph, and employees working on the
financing contemplated hereby may have been involved in originating certain of
such investments and those employees may receive credit internally therefor. 
Although GS in the course of such other activities and relationships may acquire
information about the transaction contemplated by this Commitment Letter or
other entities and persons which may be the subject of the financing
contemplated by this Commitment Letter, GS shall have no obligation to disclose
such information, or the fact that GS is in possession of such information, to
the Borrower or to use such information on the Borrower’s behalf.

 

Goldman Sachs or its affiliates are, or may at any time be, (a) a counterparty
(in such capacities, the “Derivative Counterparties”) to the Borrower, the
Seller or the Acquired Business and/or any of their respective subsidiaries with
respect to one or more agreements with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, in each case, entered into by the
Borrower, the Seller or the Acquired Business (collectively, the “Derivatives”)
or (b) a lender under that certain Amended and Restated Credit Agreement dated
as of September 29, 2011 among the Borrower, the lenders from time to time party
thereto, PNC Bank, National Association, as Collateral Agent and Administrative
Agent, and the other parties thereto (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time) (in such
capacity, an “Existing Lender”).  The Borrower acknowledges and agrees for
itself and its subsidiaries that each Derivative Counterparty (a) will be acting
for its own account as principal in connection with the Derivatives, (b) will be
under no obligation or duty as a result of Goldman Sachs’ role in connection
with the transactions contemplated by this Commitment Letter or otherwise to
take any action or refrain from taking any action, or exercising any rights or
remedies, that such Derivative Counterparty may be entitled to take or exercise
in respect of the applicable Derivatives and (c) may manage its exposure to the
Derivatives without regard to Goldman Sachs’ role hereunder.  The Borrower
further acknowledges and agrees for itself and its subsidiaries that the
Existing Lender (a) will be acting for its own account as principal in
connection with the existing facilities, (b) will be under no obligation or duty
as a result of Goldman Sachs’ role in connection with the transactions
contemplated by this Commitment Letter or otherwise to take any action or
refrain from taking any action (including with respect to voting for or against
any requested amendments), or exercising any rights or remedies, that the

 

7

--------------------------------------------------------------------------------


 

Existing Lender may be entitled to take or exercise in respect of the existing
facilities and (c) may manage its exposure to the existing facilities without
regard to Goldman Sachs’ role hereunder.

 

Consistent with GS’s policies to hold in confidence the affairs of its
customers, GS will not furnish or disclose confidential information obtained
from you by virtue of the transactions contemplated by this Commitment Letter to
any of its other customers.  Furthermore, you acknowledge that neither GS nor
any of its affiliates has an obligation to use in connection with the
transactions contemplated by this Commitment Letter, or to furnish to you,
confidential information obtained or that may be obtained by them from any other
person.

 

GS may have economic interests that conflict with those of the Borrower, its
equity holders and/or its affiliates.  You agree that GS will act under this
Commitment Letter as an independent contractor and that nothing in this
Commitment Letter or the Fee Letter or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between GS and the Borrower, its equity holders or its affiliates.  You
acknowledge and agree that the transactions contemplated by this Commitment
Letter and the Fee Letter (including the exercise of rights and remedies
hereunder and thereunder) are arm’s-length commercial transactions between GS,
on the one hand, and the Borrower, on the other, and in connection therewith and
with the process leading thereto, (i) GS has not assumed an advisory (other than
the advisory role specified below) or fiduciary responsibility in favor of the
Borrower, its equity holders or its affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether GS has advised, is
currently advising or will advise the Borrower, its equity holders or its
affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in this Commitment Letter and the Fee Letter and
(ii) GS is acting solely as a principal and not as the agent or fiduciary of the
Borrower, its management, equity holders, affiliates, creditors or any other
person.  The Borrower acknowledges and agrees that it has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  The Borrower agrees that it will
not claim that GS has rendered advisory services of any nature or respect, or
owes a fiduciary or similar duty to the Borrower, in connection with such
transactions or the process leading thereto.  As you know, Goldman, Sachs & Co.
has been retained by the Borrower (or one of its affiliates) as financial
advisor (in such capacity, the “Financial Advisor”) in connection with the
Acquisition.  You agree to such retention, and further agree not to assert any
claim you might allege based on any actual or potential conflicts of interest
that might be asserted to arise or result from the engagement of the Financial
Advisor, on the one hand, and our and our affiliates’ relationships with you as
described and referred to herein, on the other.  In addition, Goldman Sachs may
employ the services of its affiliates in providing services and/or performing
its or their obligations hereunder and may exchange with such affiliates
information concerning the Borrower, the Acquired Business and other companies
that may be the subject of this arrangement, and such affiliates will be
entitled to the benefits afforded to Goldman Sachs hereunder.

 

In addition, please note that GS does not provide accounting, tax or legal
advice.  Notwithstanding anything herein to the contrary, the Borrower (and each
employee, representative or other agent of the Borrower) may disclose to any and
all persons, without limitation of any kind, the tax treatment and tax structure
of the Bridge Facilities and all materials of any kind (including opinions or
other tax analyses) that are provided to the Borrower relating to such tax
treatment and tax structure.  However, any information relating to the tax
treatment or tax structure will remain subject to the confidentiality provisions
hereof (and the foregoing sentence will not apply) to the extent reasonably
necessary to enable the parties hereto, their respective affiliates, and their
respective affiliates’ directors and employees to comply with applicable
securities laws.  For this purpose, “tax treatment” means U.S. federal or state
income tax treatment, and “tax structure” is limited to any facts relevant to
the U.S. federal income tax

 

8

--------------------------------------------------------------------------------


 

treatment of the transactions contemplated by this Commitment Letter but does
not include information relating to the identity of the parties hereto or any of
their respective affiliates.

 

9.                                      Miscellaneous.

 

Goldman Sachs’ commitments and agreements hereunder will terminate upon the
first to occur of (i) the consummation of the Acquisition, (ii) the abandonment
or termination of the Acquisition Agreement and (iii) April 18, 2015, unless the
closing of (a) the Notes Offering or (b) the Bridge Loans, as applicable, on the
terms and subject to the conditions contained herein, has been consummated on or
before such date.  In addition, Goldman Sachs’ commitment hereunder to provide
and arrange Bridge Loans will terminate to the extent of the issuance of the
Notes or other Permanent Debt (in escrow or otherwise).

 

The provisions set forth under Sections 3, 4, 5 (including Annex A), 7 and 8
hereof and this Section 9 hereof other than any provision therein that expressly
terminates upon execution of the definitive Loan Documents) and the provisions
of the Fee Letter will remain in full force and effect regardless of whether
definitive Loan Documents are executed and delivered.  The provisions set forth
in the Fee Letter and under Sections 5 (including Annex A) and 7 and 8 hereof
and this Section 9 will remain in full force and effect notwithstanding the
expiration or termination of this Commitment Letter or Goldman Sachs’
commitments and agreements hereunder.

 

The Borrower for itself and its affiliates agrees that any suit or proceeding
arising in respect of this Commitment Letter or Goldman Sachs’ commitments or
agreements hereunder or the Fee Letter will be tried exclusively in any Federal
court of the United States of America sitting in the Borough of Manhattan or, if
that court does not have subject matter jurisdiction, in any state court located
in the City and County of New York, and the Borrower hereby submits to the
exclusive jurisdiction of, and to venue in, such court.  Any right to trial by
jury with respect to any action or proceeding arising in connection with or as a
result of either Goldman Sachs’ commitments or agreements or any matter referred
to in this Commitment Letter or the Fee Letter is hereby waived by the parties
hereto.  The Borrower for itself and its affiliates agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Service of any process, summons, notice or document by registered mail or
overnight courier addressed to any of the parties hereto at the addresses above
shall be effective service of process against such party for any suit, action or
proceeding brought in any such court.  This Commitment Letter and the Fee Letter
will be governed by and construed in accordance with the laws of the State of
New York without regard to principles of conflicts of laws; provided, that,
notwithstanding the foregoing and the governing law provisions of this
Commitment Letter and the Fee Letter, it is understood and agreed that (a) the
interpretation of the definition of “Company Material Adverse Effect” (and
whether or not a Company Material Adverse Effect has occurred), (b) the
determination of the accuracy of any Acquisition Agreement Representation and
whether as a result of any inaccuracy thereof you have the right to terminate
(or decline to perform) your obligations under the Acquisition Agreement and
(c) the determination of whether the Acquisition has been consummated in
accordance with the terms of the Acquisition Agreement and, in any case, claims
or disputes arising out of any such interpretation or determination or any
aspect thereof, in each case, shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles or conflicts of
laws thereof.

 

Goldman Sachs hereby notifies the Borrower and the Acquired Business that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”) that Goldman Sachs and
each Lender may be required to obtain, verify and record information that
identifies the Borrower and each of the Guarantors (as defined in Annex B),
which information includes

 

9

--------------------------------------------------------------------------------


 

the name and address of the Borrower and each of the Guarantors and other
information that will allow Goldman Sachs and each Lender to identify the
Borrower and each of the Guarantors in accordance with the Patriot Act.  This
notice is given in accordance with the requirements of the Patriot Act and is
effective for Goldman Sachs and each Lender.

 

This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original, and all of which, when taken together,
will constitute one agreement.  Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile transmission or electronic
transmission (in pdf format) will be effective as delivery of a manually
executed counterpart hereof.  This Commitment Letter and the Fee Letter are the
only agreements that have been entered into among the parties hereto with
respect to the Bridge Facilities and set forth the entire understanding of the
parties with respect thereto and supersede any prior written or oral agreements
among the parties hereto with respect to the Bridge Facilities.

 

[Remainder of page intentionally left blank]

 

10

--------------------------------------------------------------------------------


 

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to Goldman Sachs the enclosed copy of this Commitment
Letter, together, if not previously executed and delivered, with the Fee Letter,
on or before the close of business on July 21, 2014, whereupon this Commitment
Letter and the Fee Letter will become binding agreements between us.  If this
Commitment Letter and the Fee Letter have not been signed and returned as
described in the preceding sentence by such date, this offer will terminate on
such date.  We look forward to working with you on this transaction.

 

 

 

Very truly yours,

 

 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

By:

/s/ Charles D. Johnston

 

 

Authorized Signatory

 

Project Yankee — Commitment Letter

 

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED AS OF July 18, 2014:

 

 

STEEL DYNAMICS, INC.

 

 

By:

/s/ Theresa E. Wagler

 

Name:

Theresa E. Wagler

 

Title:

Executive Vice President and

 

 

Chief Financial Officer

 

 

Project Yankee — Commitment Letter

 

--------------------------------------------------------------------------------


 

ANNEX A

 

In the event that Goldman Sachs becomes involved in any capacity in any action,
proceeding or investigation brought by or against any person, including
shareholders, partners, members or other equity holders of the Borrower or the
Acquired Business in connection with or as a result of either this arrangement
or any matter referred to in this Commitment Letter or the Fee Letter (together,
the “Letters”), the Borrower agrees to periodically reimburse Goldman Sachs for
its reasonable legal and other expenses (including the cost of any investigation
and preparation) incurred in connection therewith.  The Borrower also agrees to
indemnify and hold Goldman Sachs harmless against any and all losses, claims,
damages or liabilities to any such person in connection with or as a result of
either this arrangement or any matter referred to in the Letters (whether or not
such investigation, litigation, claim or proceeding is brought by you, your
equity holders or creditors or an indemnified person and whether or not any such
indemnified person is otherwise a party thereto), except to the extent that such
loss, claim, damage or liability has been found by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of Goldman Sachs in performing the services
that are the subject of the Letters.  If for any reason the foregoing
indemnification is unavailable to Goldman Sachs or insufficient to hold it
harmless, then the Borrower will contribute to the amount paid or payable by
Goldman Sachs as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative economic interests of
(i) the Borrower and the Acquired Business and their respective affiliates,
shareholders, partners, members or other equity holders on the one hand and
(ii) Goldman Sachs on the other hand in the matters contemplated by the Letters
as well as the relative fault of (i) the Borrower and the Acquired Business and
their respective affiliates, shareholders, partners, members or other equity
holders on the one hand and (ii) Goldman Sachs with respect to such loss, claim,
damage or liability and any other relevant equitable considerations.  The
reimbursement, indemnity and contribution obligations of the Borrower under this
paragraph will be in addition to any liability which the Borrower may otherwise
have, will extend upon the same terms and conditions to any affiliate of Goldman
Sachs and the partners, members, directors, agents, employees and controlling
persons (if any), as the case may be, of Goldman Sachs and any such affiliate,
and will be binding upon and inure to the benefit of any successors, assigns,
heirs and personal representatives of the Borrower, Goldman Sachs, any such
affiliate and any such person.  The Borrower also agrees that neither any
indemnified party nor any of such affiliates, partners, members, directors,
agents, employees or controlling persons will have any liability to the Borrower
or any person asserting claims on behalf of or in right of the Borrower or any
other person in connection with or as a result of either this arrangement or any
matter referred to in the Letters, except in the case of the Borrower to the
extent that any losses, claims, damages, liabilities or expenses incurred by the
Borrower or its affiliates, shareholders, partners or other equity holders have
been found by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such indemnified party in performing the services that are the subject of the
Letters; provided, however, that in no event will such indemnified party or such
other parties have any liability for any indirect, consequential, special or
punitive damages in connection with or as a result of such indemnified party’s
or such other parties’ activities related to the Letters.  The provisions of
this Annex A will survive any termination or completion of the arrangement
provided by the Letters.

 

Annex A-1

--------------------------------------------------------------------------------


 

ANNEX B

 

Steel Dynamics, Inc.

 

Summary of the Tranche A Bridge Loans and Tranche B Bridge Loans

 

This Summary outlines certain terms of the Bridge Loans referred to in the
Commitment Letter, of which this Annex B is a part.  Certain capitalized terms
used herein are defined in the Commitment Letter.

 

Borrower:

 

Steel Dynamics, Inc. (the “Borrower”).

 

 

 

Guarantors:

 

Each of the Borrower’s existing and subsequently acquired or organized domestic
subsidiaries (including, without limitation, the Acquired Business) of the
Borrower other than the Excluded Subsidiaries (as defined in the Existing Credit
Agreement) (collectively, the “Guarantors”) will guarantee (the “Guarantee”) all
obligations under the Bridge Facilities. The Guarantors shall be the same
guarantors that guarantee the Existing Credit Facilities..

 

 

 

Purpose/Use of Proceeds:

 

The proceeds of the Bridge Facilities will be used to fund, in part, the
Acquisition and paying fees, commissions and expenses in connection with the
Acquisition.

 

 

 

Lead Arranger,

 

 

Bookrunner and

 

 

Syndication Agent:

 

Goldman Sachs Bank USA (“Goldman Sachs” in its capacities as the Lead Left
Arranger, Bookrunner and Syndication Agent, the “Arranger”).

 

 

 

Administrative Agent:

 

Goldman Sachs (in its capacity as Administrative Agent, the “Administrative
Agent”).

 

 

 

Lenders:

 

Goldman Sachs and/or other financial institutions selected by Goldman Sachs in
consultation with the Borrower (each, a “Lender” and, collectively, the
“Lenders”).

 

 

 

Amounts of Bridge Loans:

 

$500.0 million in aggregate principal amount of Tranche A senior unsecured
bridge loans, less the amount of gross proceeds from any sale of Tranche A Notes
(or other Tranche A Permanent Debt (as defined in the Fee Letter)) received on
or prior to the Closing Date (the “Tranche A Bridge Facility” and the loans
thereunder, the “Tranche A Bridge Loans”).

 

 

 

 

 

$500.0 million in aggregate principal amount of Tranche B senior unsecured
bridge loans, less the amount of gross proceeds from any sale of Tranche B Notes
(or other Tranche B Permanent Debt (as defined in the Fee Letter)) received on
or prior to the Closing Date (the “Tranche B Bridge Facility” and the loans
thereunder, the “Tranche B Bridge Loans”; the Tranche A Bridge Facility and the
Tranche B Bridge Facility are referred to herein as the “Bridge Facilities”; and
the Tranche A Bridge Loans and the Tranche B Bridge Loans are referred to herein
as the “Bridge Loans”).

 

Annex B-1

--------------------------------------------------------------------------------


 

Availability:

 

A single draw may be made under each Bridge Facility on the Closing Date.

 

 

 

Closing Date:

 

The date on which the borrowing under each Bridge Facility is made (the “Closing
Date”).

 

 

 

Existing Credit Agreement:

 

The Amended and Restated Credit Agreement dated as of September 29, 2011 among
the Borrower, the lenders from time to time party thereto, PNC Bank, National
Association, as Collateral Agent and Administrative Agent, and the other parties
thereto (as in effect on the date hereof, the “Existing Credit Agreement” and
the loans and commitments thereunder, the “Existing Credit Facilities”).

 

 

 

Ranking:

 

The Bridge Loans, the Guarantee and all obligations with respect thereto will be
unsecured and rank pari passu in right of payment with all other senior
unsecured indebtedness and guarantees of such indebtedness of the Borrower and
its subsidiaries (including, without limitation, the Acquired Business), if any.

 

 

 

Maturity:

 

The Bridge Loans will mature on the first anniversary of the Closing Date (the
“Maturity Date”). At any time and from time to time, on or after the first
anniversary of the Closing Date, upon reasonable prior written notice and in a
minimum principal amount of at least $25.0 million in the aggregate principal
amount of Tranche A Exchange Notes and/or $25.0 million in the aggregate
principal amount of Tranche B Exchange Notes, as applicable, the Tranche A
Bridge Loans or the Tranche B Bridge Loans, as applicable, may be exchanged
(each such exchange, an “Exchange”), in whole or in part, at the option of the
applicable Lender, for Senior Tranche A Exchange Notes or Senior Tranche B
Exchange Notes (collectively, the “Exchange Notes”), as applicable, in a
principal amount equal to the principal amount of the Bridge Loans so exchanged
and having the maturity date set forth in Exhibit 1 to this Annex B. Each
Exchange shall be made pursuant to surrender and issuance arrangements to be set
forth in the definitive documents for the Bridge Loans and each holder of Bridge
Loans requesting such an exchange shall be required to make customary
representations and warranties in connection therewith, all in form and
substance, reasonably satisfactory to the Arranger, the Administrative Agent and
Borrower.

 

 

 

 

 

The Exchange Notes will be issued pursuant to an indenture (the “Indenture”)
that will have the terms set forth on Exhibit 1 to this Annex B.

 

 

 

Interest Rate:

 

Until the earlier of (i) the first anniversary of the Closing Date and (ii) the
occurrence of a Demand Failure Event (as defined in the Fee Letter) (such
earlier date, the “Conversion Date”), the Bridge Loans will bear interest at a
floating rate, reset quarterly, as follows: (i) for the first three-month period
commencing on the Closing Date, (A) the Tranche A Bridge Loans will bear
interest at a rate per annum equal to the reserve adjusted Eurodollar Rate, plus
400 basis points and (B) the

 

Annex B-2

--------------------------------------------------------------------------------


 

 

 

Tranche B Bridge Loans will bear interest at a rate per annum equal to the
reserve adjusted Eurodollar Rate, plus 437.5 basis points (collectively, the
“LIBOR Rate”), and (ii) thereafter, interest on the Bridge Loans will be payable
at a floating per annum rate equal to the greater of the following, reset at the
beginning of each subsequent three-month period: (A) the applicable LIBOR Rate
as of such reset date, and (B) the interest rate applicable during the prior
three-month period, in each case plus the Spread. The “Spread” will initially be
50 basis points (commencing three months after the Closing Date) and will
increase by an additional 50 basis points every three months thereafter.
Notwithstanding the foregoing, at no time will the per annum interest rate on
the (x) Tranche A Bridge Loans exceed the Tranche A Total Cap (as defined in the
Fee Letter) and (y) the Tranche B Bridge Loans exceed the Tranche B Total Cap
(as defined in the Fee Letter), in each case, then in effect (plus default
interest, if any).

 

 

 

 

 

From and after the Conversion Date, the (x) the Tranche A Bridge Loans will bear
interest at a fixed rate equal to the Tranche A Total Cap and (y) the Tranche B
Bridge Loans will bear interest at a fixed rate equal to the Tranche B Total Cap
(in each case plus default interest, if any).

 

 

 

 

 

Prior to the Conversion Date, interest will be payable at the end of each
interest period. Accrued Interest shall also be payable in arrears on the
Conversion Date and on the date of any prepayment of the Bridge Loans. From and
after the Conversion Date, interest will be payable quarterly in arrears and on
the date of any prepayment of the Bridge Loans.

 

 

 

 

 

As used herein, the term “reserve adjusted Eurodollar Rate” will have the
meaning customary and appropriate for financings of this type, and the basis for
calculating accrued interest and the interest periods for loans bearing interest
at the reserve adjusted Eurodollar Rate will be customary and appropriate for
financings of this type subject to a reserve adjusted Eurodollar Rate “floor” of
1.00%.

 

 

 

 

 

After the occurrence and during the continuance of an Event of Default, interest
on all amounts then outstanding will accrue at a rate equal to the applicable
rate set forth above, plus an additional two percentage points (2.00%) per annum
and will be payable on demand.

 

 

 

Mandatory Prepayment:

 

Prior to the Conversion Date, the net proceeds to the Borrower or any subsidiary
of the Borrower (including, without limitation, the Acquired Business) from
(a) any direct or indirect public offering or private placement of any debt or
equity securities (other than issuances pursuant to employee stock plans),
(b) any future bank borrowings other than under the Existing Credit Facilities
as in effect on the Closing Date (or any replacement credit facilities) and
(c) any future asset sales or receipt of insurance proceeds, subject to the
required prepayment of any amount then outstanding under the

 

Annex B-3

--------------------------------------------------------------------------------


 

 

 

Existing Credit Facilities (or any replacement credit facilities) in respect of
such insurance proceeds (subject to certain ordinary course exceptions) will be
used to repay the Bridge Loans, in each case, at 100% of the principal amount of
the Bridge Loans prepaid plus accrued interest to the date of prepayment;
provided that in the case of an issuance of Permanent Debt to any Lender (or any
of its affiliates) or any person to whom a Lender participated an interest in
the Bridge Loans (or any of such participant’s affiliates) (such Lenders,
participants and affiliates, “Specified Bridge Parties”), the net cash proceeds
received by the Borrower and its subsidiaries in respect of such Permanent Debt
acquired by such Specified Bridge Parties may, at the option of such Specified
Bridge Party, be applied first to prepay the Bridge Loans of such Specified
Bridge Party prior to being applied to prepay the Bridge Loans held by other
Lenders on a pro rata basis.

 

 

 

 

 

From and after the Conversion Date, the mandatory prepayment provisions in the
definitive documentation governing the Bridge Loans (the “Bridge Loan
Agreement”) will be automatically amended to require that the Borrower prepay
the outstanding Bridge Loans, on a pro rata basis, at par plus accrued interest
to the date of prepayment with the proceeds of any future asset sales with such
proceeds, certain ordinary course exceptions and customary reinvestment rights
within 365 days); provided that, each holder of Bridge Loans may elect to reject
its pro rata share of such prepayment such holder is otherwise entitled to
receive pursuant to this paragraph.

 

 

 

 

 

Nothing in these mandatory prepayment provisions will restrict or prevent any
holder of Bridge Loans from exchanging Bridge Loans for Exchange Notes on or
after the first anniversary of the Closing Date.

 

 

 

Change of Control:

 

Upon the occurrence of a Change of Control (to be defined in a mutually agreed
upon manner), the Borrower will be required to prepay in full all outstanding
Bridge Loans at par plus accrued interest to the date of prepayment, plus with
respect to any Bridge Loans so prepaid on or after the Conversion Date, a 1.0%
prepayment premium. From and after the Conversion Date, each holder of Bridge
Loans may elect to accept or waive a prepayment such holder is otherwise
entitled to receive pursuant to this paragraph.

 

 

 

Voluntary Prepayment:

 

Prior to the Conversion Date, Bridge Loans may be prepaid, in whole or in part,
at the option of the Borrower, at any time (except as provided below) without
premium or penalty, upon five business days’ written notice, such prepayment to
be made at par plus accrued interest.

 

 

 

 

 

From and after the Conversion Date, Bridge Loans may be prepaid, in whole or in
part, at the option of the Borrower, at any time (except as provided below) upon
30 days prior written notice at par plus accrued interest to the date of
repayment plus the Applicable Premium. The “Applicable Premium” will be (a) with
respect to the Tranche A

 

Annex B-4

--------------------------------------------------------------------------------


 

 

 

Bridge Facility (i) a make-whole premium based on the applicable treasury rate
plus 50 basis points during the first three years following the Closing Date and
(ii) three-quarters of the interest rate on the Tranche A Bridge Loans in year
four following the Closing Date declining ratably on each subsequent anniversary
of the Closing Date to zero two years prior to the maturity of the Tranche A
Bridge Loans and (b) with respect to the Tranche B Bridge Facility, (i) a
make-whole premium based on the applicable treasury rate plus 50 basis points
during the first five years following the Closing Date and (ii) one-half of the
interest rate on the Tranche B Bridge Loans in year six following the Closing
Date declining ratably on each subsequent anniversary of the Closing Date to
zero two years prior to the maturity of the Tranche B Bridge Loans.

 

 

 

 

 

The Borrower may not make any optional prepayment of Bridge Loans (i) during the
period commencing on the date of a Permanent Debt Notice (as defined in the Fee
Letter) and ending upon the earliest of (x) the consummation of an issuance or
incurrence of Permanent Debt in accordance with such Permanent Debt Notice,
(y) the withdrawal or termination of such Permanent Debt Notice and (z) the
first business day following the Conversion Date or (ii) to the extent that the
holder thereof has given notice to the Borrower of its intent to elect to
exchange Bridge Loans for Exchange Notes during the period commencing on the
delivery of the related notice and ending upon the withdrawal of such notice or
the consummation of the exchange of such holder’s Bridge Loans for Exchange
Notes.

 

 

 

Representations and

 

 

Warranties:

 

The Bridge Loan Agreement shall contain the following representations and
warranties by the Borrower (with respect to the Borrower and its subsidiaries):
due organization and valid existence; requisite power and authority;
qualification; equity interests and ownership; due authorization, execution,
delivery and enforceability of the Loan Documents; no conflicts; governmental
consents; historical and projected financial condition; absence of material
litigation; payment of taxes and other tax matters; title to properties;
environmental matters; no defaults under material agreements; Investment Company
Act and margin stock matters; ERISA and other employee matters; solvency;
compliance with laws; full disclosure; Patriot Act and other related matters;
insurance; existing indebtedness; existing liens; existing investments;
intellectual property; and use of proceeds.

 

 

 

Covenants:

 

The Bridge Loan Agreement shall contain the following covenants by the Borrower
(with respect to the Borrower and its subsidiaries):

 

 

 

- financial covenants:

 

none;

 

 

 

- affirmative covenants:

 

consistent with the Existing Credit Agreement, except that the Bridge Loan
Agreement shall also include: compliance with the Commitment Letter, Fee Letter
and the engagement letter dated the date hereof

 

Annex B-5

--------------------------------------------------------------------------------


 

 

 

between the Borrower and the Financial Institution (the “Engagement Letter”) and
use of all commercially reasonable efforts to refinance the Bridge Loans as
promptly as practicable following the Closing Date; and

 

 

 

- negative covenants:

 

consistent with the Existing Credit Agreement.

 

 

 

Events of Default:

 

The Bridge Loan Agreement shall contain the following events of default (and, as
appropriate, grace periods to be agreed): failure to make payments when due;
defaults under other agreements or instruments of material indebtedness; certain
events under hedging agreements; noncompliance with covenants; breaches of
representations and warranties; bankruptcy; judgments in excess of specified
amounts; ERISA; invalidity of guarantees; “change of control” (to be defined in
a mutually agreed upon manner); and failure to comply with the Commitment
Letter, the Fee Letter and the Engagement Letter.

 

 

 

 

 

From and after the Conversion Date, the events of default in the Bridge Loan
Agreement will be limited to failure to pay principal or interest, defaults
under other debt agreements or result in the acceleration of other indebtedness
prior to its stated maturity, inaccuracy of representations and warranties,
noncompliance with covenants in the Bridge Loan Agreement; judgments in excess
of certain specified amounts; invalidity of guarantees; and failure to comply
with the Commitment Letter, the Fee Letter or the Engagement Letter; and certain
bankruptcy and related events, in each case subject to materiality thresholds
and grace periods where customary and appropriate.

 

 

 

Conditions Precedent to

 

 

Borrowing:

 

The several obligations of the Lenders to make, or cause one of their respective
affiliates to make, the Bridge Loans will be subject to the conditions precedent
referred to in the Commitment Letter and those listed on Annex C attached to the
Commitment Letter, prior written notice of borrowing and the making of
representations and warranties.

 

 

 

 

 

The foregoing conditions precedent are subject to and limited and qualified by
the second paragraph of Section 2 of the Commitment Letter.

 

 

 

Assignments and

 

 

Participations:

 

Each of the Lenders may assign all or (subject to minimum assignment amount
requirements) any part of its Bridge Loans to its affiliates (other than natural
persons) or one or more banks, financial institutions or other entities that are
“Eligible Assignees,” to be defined in the Bridge Loan Agreement, that (except
in the case of assignments made by or to Goldman Sachs) are reasonably
acceptable to the Administrative Agent, such consent not to be unreasonably
withheld or delayed.

 

Annex B-6

--------------------------------------------------------------------------------


 

 

 

Upon such assignment, such Eligible Assignee will become a Lender for all
purposes under the Loan Documents; provided that assignments made to affiliates
and other Lenders will not be subject to the above described consent or any
minimum assignment amount requirements. A $3,500 processing fee will be required
in connection with any such assignment (except in the case of assignments made
by or to Goldman Sachs). The Lenders will also have the right to sell
participations (other than to natural persons), without restriction, subject to
customary limitations on voting rights, in their respective Bridge Loans.

 

 

 

Requisite Lenders:

 

Amendments and waivers will require the approval of Lenders holding more than
50% of the Bridge Loans then outstanding (“Requisite Lenders”), provided that,
in addition to the approval of Requisite Lenders, no amendment may (i) extend
the maturity of any Bridge Loan or change the time of payment of interest on any
Bridge Loan, (ii) reduce the rate of interest or the principal amount of any
Bridge Loan, (iii) alter the prepayment provisions of any Bridge Loan or
(iv) reduce the percentage of holders necessary to modify or change the Bridge
Loans, in each case without the consent of each Lender affected thereby.

 

 

 

Yield Protection:

 

The Bridge Facilities will contain customary provisions (a) protecting the
Lenders against increased costs or loss of yield resulting from changes in
reserve, capital adequacy, liquidity and capital requirements (or their
interpretation), illegality, unavailability and other requirements of law and
from the imposition of or changes in certain withholding or other taxes and
(b) indemnifying the Lenders for “breakage costs” incurred in connection with,
among other things, any prepayment of a Eurodollar Rate loan on a day other than
the last day of an interest period with respect thereto. For all purposes of the
Loan Documents, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines and directives promulgated thereunder
and (ii) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States regulatory authorities,
in each case, pursuant to Basel III, shall be deemed introduced or adopted after
the date of the Loan Documents. The Bridge Facilities will provide that all
payments are to be made free and clear of any taxes (other than franchise taxes
and taxes on overall net income), imposts, assessments, withholdings or other
deductions whatsoever. Lenders will furnish to the Administrative Agent
appropriate certificates or other evidence of exemption from U.S. federal tax
withholding.

 

 

 

Indemnities; Expenses:

 

The Bridge Facilities will provide customary and appropriate provisions relating
to indemnity, expenses and related matters in a form reasonably satisfactory to
the Arranger, the Administrative Agent and the Lenders.

 

Annex B-7

--------------------------------------------------------------------------------


 

Governing Law and

 

 

Jurisdiction:

 

The Bridge Loan Agreement will provide that the Borrower will submit to the
exclusive jurisdiction and venue of the federal and state courts of the State of
New York and will waive any right to trial by jury. New York law will govern the
Loan Documents.

 

 

 

Counsel to the Arranger and

 

 

Administrative Agent:

 

Shearman & Sterling LLP.

 

The foregoing is intended to summarize certain basic terms of the Bridge Loans. 
It is not intended to be a definitive list of all of the requirements of the
Lenders in connection with the Bridge Loans.

 

Annex B-8

--------------------------------------------------------------------------------


 

EXHIBIT 1 TO ANNEX B

 

Steel Dynamics, Inc.

 

Summary of Exchange Notes

 

This Summary of Exchange Notes outlines certain terms of the Exchange Notes
referred to in Annex B to the Commitment Letter, of which this Exhibit 1 is a
part.  Capitalized terms used herein have the meanings assigned to them in
Annex B to the Commitment Letter.

Tranche A Exchange Notes
Tranche B Exchange Notes

 

At any time on or after the first anniversary of the Closing Date, upon five or
more business days prior notice, Tranche A Bridge Loans and Tranche B Bridge
Loans, as applicable, may, at the option of a Lender, be exchanged for a
principal amount of Tranche A Exchange Notes and Tranche B Exchange Note, as
applicable, equal to 100% of the aggregate principal amount of the Bridge Loans
so exchanged.  At a Lender’s option, Exchange Notes will be issued directly to
its broker-dealer affiliate or other third party designated by it, upon
surrender by the Lender to the Borrower of an equal principal amount of Bridge
Loans.  No Exchange Notes will be issued until the Borrower receives requests to
issue at least $25.0 million in aggregate principal amount of Tranche A Exchange
Notes and/or $25.0 million in aggregate principal amount of Tranche B Exchange
Notes.  The Borrower will issue Exchange Notes under an indenture (the
“Indenture”) that complies with the Trust Indenture Act of 1939, as amended.

 

Final Maturity:

 

In the case of Tranche A Exchange Notes, seven years after the Closing Date. In
the case of Tranche B Exchange Notes, ten years after the Closing Date.

 

 

 

Interest Rate:

 

Each Tranche A Exchange Note will bear interest at a fixed rate equal to the
Tranche A Total Cap then in effect (plus default interest, if any). Each Tranche
B Exchange Note will bear interest at a fixed rate equal to the Tranche B Total
Cap then in effect (plus default interest, if any). Interest will be payable
semiannually in arrears.

 

 

 

 

 

Additional default interest on all amounts outstanding will accrue at the
applicable rate plus two percentage points (2.00%) per annum.

 

 

 

Optional Redemption:

 

Each Tranche A Exchange Note will only be callable at par plus accrued interest
to the date of repayment plus the Tranche A Applicable Premium. The “Tranche A
Applicable Premium” will be (i) a customary make-whole premium based on the
applicable treasury rate plus 50 basis points during the first three years
following the Closing Date and (ii) three-quarters of the interest rate on the
Tranche A Exchange Notes in year four following the Closing Date declining
ratably on each subsequent anniversary of the Closing Date to zero two years
prior to the maturity of the Tranche A Exchange Notes. Thereafter, each such
Tranche A Exchange Note will be callable at par plus accrued interest.

 

 

 

 

 

In the case of Tranche B Exchange Notes, each Tranche B Exchange Note will only
be callable at par plus accrued interest to the date of

 

Exhibit 1 to Annex B-1

--------------------------------------------------------------------------------


 

 

 

repayment plus the Tranche B Applicable Premium. The “Tranche B Applicable
Premium” will be (i) a customary make-whole premium based on the applicable
treasury rate plus 50 basis points during the first five years following the
Closing Date and (ii) one-half of the interest rate on the Tranche B Exchange
Notes in year six following the Closing Date declining ratably on each
subsequent anniversary of the Closing Date to zero two years prior to the
maturity of the Tranche B Exchange Notes. Thereafter, each such Tranche B
Exchange Note will be callable at par plus accrued interest.

 

 

 

 

 

In addition, prior to the third anniversary of the Closing Date, up to 35% of
the original principal amount of the Exchange Notes may be redeemed from the
proceeds of a qualifying equity offering by the Borrower at a redemption price
equal to par plus the coupon and accrued interest.

 

 

 

Defeasance Provisions of

 

 

Exchange Notes:

 

Customary.

 

 

 

Modification:

 

Customary.

 

 

 

Change of Control:

 

Customary at 101%.

 

 

 

Registration Rights:

 

The Borrower will file within 90 days after the first anniversary of the Closing
Date and will use its best efforts to cause to become effective as soon
thereafter as practicable, a shelf registration statement with respect to the
Exchange Notes (a “Shelf Registration Statement”). If a Shelf Registration
Statement is filed, the Borrower will keep such registration statement effective
and available (subject to customary exceptions). After a Shelf Registration
Statement has been declared effective, the Borrower will be permitted to permit
its effectiveness to lapse if it is no longer needed to permit unrestricted
resales of all of the Exchange Notes. If within 180 days after the first
anniversary of the Closing Date (the “Effectiveness Deadline”) a Shelf
Registration Statement for the Exchange Notes has not been declared effective,
then the Borrower will pay liquidated damages in the form of increased interest
of 25 basis points per annum on the principal amount of Exchange Notes and
Bridge Loans outstanding to holders of such Exchange Notes and Bridge Loans from
and including the Effectiveness Deadline to but excluding the effective date of
such Shelf Registration Statement. On the 90th day after the Effectiveness
Deadline, the liquidated damages will increase by 25 basis points per annum, and
on each 90-day anniversary of the Effectiveness Deadline thereafter, will
increase by 25 basis points per annum, to a maximum increase in interest of
100 basis points per annum. The Borrower will also pay such special interest for
any period of time (subject to customary exceptions) following the effectiveness
of a Shelf Registration Statement that such Shelf Registration Statement is not
available for sales thereunder. All accrued special interest will be paid on
each semiannual interest payment date.

 

Exhibit 1 to Annex B-2

--------------------------------------------------------------------------------


 

Covenants:

 

The indenture relating to the Exchange Notes will include covenants similar to
those contained in an indenture governing publicly traded high yield debt
securities.

 

 

 

Events of Default:

 

The indenture relating to the Exchange Notes will provide for Events of Default
similar to those contained in an indenture governing publicly traded high yield
debt securities.

 

The foregoing is intended to summarize certain basic terms of the Exchange
Notes.  It is not intended to be a definitive list of all of the requirements of
the Lenders in connection with the Exchange Notes.

 

Exhibit 1 to Annex B-3

--------------------------------------------------------------------------------


 

ANNEX C

 

Steel Dynamics, Inc.

 

Summary of Conditions Precedent to the Bridge Facilities

 

This Summary of Conditions Precedent outlines certain of the conditions
precedent to the Bridge Facilities referred to in the Commitment Letter, of
which this Annex B is a part.  Certain capitalized terms used herein are defined
in the Commitment Letter.

 

A.                                    CONDITIONS PRECEDENT TO THE BRIDGE
FACILITIES

 

1.                                      Concurrent Transactions:  The Acquired
Business shall have received the proceeds of the Equity Contribution and the
proceeds thereof, together with the proceeds from borrowings made on the Closing
Date under the Existing Revolving Facility (if any) and pursuant to the Notes
(or in lieu thereof, the Bridge Loans), will be sufficient to consummate the
Acquisition, refinance certain existing indebtedness and pay all related fees,
commissions and expenses.  The terms of the definitive documentation for the
Acquisition (including the exhibits, schedules and all related documents, the
“Acquisition Agreement”) will be reasonably satisfactory to the Arranger (it
being agreed that the execution version Acquisition Agreement dated July 18,
2014 provided to the Arranger is reasonably satisfactory to the Arranger) and
the Acquisition shall have been consummated pursuant to the Acquisition
Agreement, in each case without giving effect to any modifications, consents,
amendments or waivers thereto that are materially adverse to the Lenders and the
Arranger, with the consent of the Arranger, such consent not to be unreasonably
withheld, delayed or conditioned (it being understood and agreed that any
(a) decrease in the purchase price of the Acquisition (except to the extent such
reduction is applied dollar-for-dollar to reduce the Bridge Facilities),
(b) increase in the purchase price of the Acquisition (provided, that any
increase in the purchase price of the Acquisition of up to 10% shall not be
deemed to be materially adverse to the Lenders or the Arranger) or (c) amendment
or waiver of any provision of the Acquisition Agreement of which the Arranger or
the Lenders are specifically identified as third-party beneficiaries as of the
date hereof, shall in each case be deemed to be a modification which is
materially adverse to the Lenders and the Arranger).  The terms of the Equity
Contribution and the agreements relating to the Equity Contribution will be
reasonably satisfactory to the Arranger.  Concurrently with the consummation of
the Acquisition, certain pre-existing indebtedness of the Acquired Business and
its subsidiaries shall have been repaid or repurchased in full, all commitments
relating thereto shall have been terminated, and all liens or security interests
related thereto shall have been terminated or released, in each case on
customary terms reasonably satisfactory to the Arranger.

 

2.                                      Financial Statements.  The Arranger
shall have received (i) at least 10 consecutive business days prior to the
Closing Date, audited financial statements of the Borrower and the Acquired
Business for each of the three fiscal years immediately preceding the
Acquisition; (ii) as soon as internal financial statements are available to the
Acquired Business, and in any event at least 10 consecutive business days prior
to the Closing Date, unaudited financial statements for any interim period or
periods of the Borrower and the Acquired Business ended after the date of the
most recent audited financial statements and more than 45 calendar days prior to
the Closing Date; (iii) customary additional audited and unaudited financial
statements for all recent, probable or pending acquisitions; and (iv) customary
pro forma financial statements, in each case meeting the requirements of
Regulation S-X for Form S-1 registration statements.

 

Annex C-1

--------------------------------------------------------------------------------


 

3.                                      Fees; Expenses.  All costs, fees,
expenses (including, without limitation, legal fees and expenses, title
premiums, survey charges and recording taxes and fees) and other compensation
contemplated by the Commitment Letter and the Fee Letter payable to the
Arranger, the Administrative Agent or the Lenders shall have been paid to the
extent due.

 

4.                                      Customary Closing Documents.  The
Borrower shall have provided the following to the Administrative Agent:
(i) customary legal opinions, corporate records and documents from public
officials and officer’s certificates; (ii) customary evidence of repayment of
any material third party indebtedness for borrowed money; (iii) evidence of
authority; and (iv) a solvency certificate from the chief financial officer of
the Borrower in the form attached hereto as Annex D, certifying that the
Borrower and its subsidiaries are, on a consolidated basis, solvent.  The
Arranger will have received at least 10 days prior to the Closing Date all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the Patriot Act to the extent requested by the Arranger
at least 12 days prior to the Closing Date.

 

5.                                      Marketing Period.  Goldman Sachs shall
have been afforded a period of at least 10 consecutive business days following
the launch of the general syndication of the Bridge Facilities to syndicate the
Bridge Facilities prior to the Closing Date; provided, that such period shall
(i) either conclude prior to August 16, 2014 or commence after September 1,
2014, (ii) either conclude prior to December 19, 2014 or commence after
January 4, 2015, and (iii) exclude November 26, 2014 through and including
November 30, 2014.

 

6.                                      Prior Marketing of Notes.  The Arranger
shall be satisfied that the Borrower has used all commercially reasonable
efforts to cause the Notes to be issued or placed on or prior to the Closing
Date, which efforts will include, without limitation, (i) the preparation of a
preliminary prospectus or preliminary offering memorandum or preliminary private
placement memorandum suitable for use in a customary “high-yield road show” and,
which will be in a form that will enable the independent registered public
accountants of each of the Borrower and the Acquired Business to render a
customary “comfort letter” (including customary “negative assurances”), and
(ii) the participation of senior management and representatives of the Borrower
and senior representatives of the Financial Institution in the road show during
a period of at least 10 consecutive business days following receipt of the
materials described in clause (i) above prior to the Closing Date; provided,
that such period shall (i) either conclude prior to August 16, 2014 or commence
after September 1, 2014, (ii) either conclude prior to December 19, 2014 or
commence after January 4, 2015, and (iii) exclude November 26, 2014 through and
including November 30, 2014.

 

Annex C-2

--------------------------------------------------------------------------------


 

ANNEX D

 

Steel Dynamics, Inc.

 

Form of Solvency Certificate

[·][·], 20[·]

 

This Solvency Certificate is being executed and delivered pursuant to
Section [·] of that certain [·](1) (the “Credit Agreement”; the terms defined
therein being used herein as therein defined).

 

I, [·], the [Chief Financial Officer/equivalent officer] of the Borrower, in
such capacity and not in an individual capacity, hereby certify as follows:

 

1.                                      I am generally familiar with the
businesses and assets of the Borrower and its subsidiaries, taken as a whole,
and am duly authorized to execute this Solvency Certificate on behalf of the
Borrower pursuant to the Credit Agreement; and

 

2.                                      As of the date hereof and after giving
effect to the Transactions and the incurrence of the indebtedness and
obligations being incurred in connection with the Credit Agreement and the
Transactions, that, (i) the sum of the debt (including contingent liabilities)
of the Borrower and its subsidiaries, taken as a whole, does not exceed the fair
value of the present assets of the Borrower and its subsidiaries, taken as a
whole; (ii) the capital of the Borrower and its subsidiaries, taken as a whole,
is not unreasonably small in relation to the business of the Borrower or its
subsidiaries, taken as a whole, contemplated as of the date hereof; (iii) the
Borrower has assets with a present fair saleable value not less than the amount
that will be required to pay its debts and other liabilities as they become
absolute and matured; and (iv) the Borrower and its subsidiaries, taken as a
whole, do not intend to incur, or believe that they will incur, debts (including
current obligations and contingent liabilities) beyond their ability to pay such
debt as they mature in the ordinary course of business.  For the purposes
hereof, the amount of any contingent liability at any time shall be computed as
the amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------

(1)  Describe the Bridge Loan Agreement.

 

Annex D-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

 

By:

 

 

Name:

 

Title: [Chief Financial Officer or equivalent officer]

 

Annex D-2

--------------------------------------------------------------------------------